ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 2 is allowed because the prior art of record fails to disclose or suggest a power module including the limitation “a memory part which stores information including an initial threshold voltage of the switching element and an initial temperature of the switching element when the initial threshold voltage is measured and information relating to a temperature characteristic of a threshold voltage in the switching element; and a threshold voltage calculation part which calculates a threshold voltage during an operation of the switching element based on information including the operation temperature of the switching element which is detected by the temperature detection part, an initial threshold voltage of the switching element, and an initial temperature of the switching element when the initial threshold voltage is measured, and information relating to a temperature characteristic of a threshold voltage in the switching element, wherein the control electrode voltage control part, when the switching element is brought into an ON state, controls a control electrode voltage based on a threshold voltage during the operation of the switching element which is 

Claims 3-11 are allowed by virtue of their dependency from claim 2.

Claim 12 is allowed because the prior art of record fails to disclose or suggest a power module including the limitation “wherein the switching speed control part includes: a first control drive current control part which controls a first control drive current flowing into the switching element based on the control electrode current amount which is calculated by the switching speed calculation part and the control electrode voltage which the control electrode voltage control part controls; and a second control drive current control part which controls a second control drive current flowing into a ground side from the switching element based on the control electrode current amount which is calculated by the switching speed calculation part and a control electrode voltage which the control electrode voltage control part controls” in addition to other limitations recited therein.

Claims 13-19 are allowed by virtue of their dependency from claim 12.

Claim 20 is allowed because the prior art of record fails to disclose or suggest a power module including the limitation “the power module further comprises: a threshold voltage measurement power source which supplies a threshold voltage measurement current to the first electrode of the switching element; a switching 

Claims 21-23 are allowed by virtue of their dependency from claim 20.

Claim 24 is allowed because the prior art of record fails to disclose or suggest a power module including the limitation “the power module further comprises: a threshold voltage measurement power source which supplies a threshold voltage measurement current to the first electrode of the switching element; a switching current detection part which detects a switching current which flows through the switching element; an ON/OFF state determination part which determines an ON/OFF state of the switching element; and a temperature characteristic 

Claims 25 and 26 are allowed by virtue of their dependency from claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842